 SHEET METAL WORKERS, LOCAL 361355Sheet Metal Workers' International Association, Lo-cal UnionNo. 361 (Langston&Co,, Inc.)andElmerC. Langston.Case 15-CB-1159February 11, 1972DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERSFANNINGAND KENNEDYOn August 25, 1971, Trial Examiner Thomas S. Wil-son issued the attached Decision in this proceeding.Thereafter, the General Counsel and the ChargingParty filed exceptions and supporting briefs and Re-spondent Union filed an answering brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, conclusions, and recommendationsonly to the extent consistent herewithThe complaint alleged that Respondent Union, SheetMetal Workers' International Association, Local Un-ion No. 361, herein called Local 361, violated Section8(b)(1)(B), 8(b)(1)(A), and 8(b)(2) of the Act when ittried, fined, and expelled Elmer Langston (Elmer), theCharging Party, who is the sheet metal superintendentfor Langston & Co., Inc., herein called the Employer,and who was also a member of Local 361. The TrialExaminer dismissed these allegations. For the reasonsstated below, we disagree.The Employer is a family-owned corporation en-gaged in the plumbing, heating, air-conditioning, andsheet metal installation and repair business. Its presi-dent is Earl Langston (Earl), the brother of Elmer. Byvirtue of its authorization to the North LouisianaRoofing & Sheet Metal Contractors' Association, theEmployer is a party to a contract with Local 361, con-taining an admittedly legal 8-day union-security clauseand providing for the submittal to a joint board of alldisputes arising out of the interpretation and enforce-ment of the collective-bargaining agreement. While inpractice the Employer has obtained its sheet metalworkers from Local 361, it is not clear from the face ofthe contract's referral provision that the hiring arrange-ment between the parties is an exclusive one.Elmer has been employed by the Employer since1949. Since about 1955 he has been the Employer'ssheet metal department superintendent in charge of allof the Employer's sheet metal work. On occasion, whenwork was not available from the Employer, he workedelsewhere out of Local 361's hall. Elmer has been amember of Local 361 from'between 12 to 15 years. TheSheet Metal Workers'InternationalAssociation Con-stitution and Ritual,adopted by Local 361, permitsforemen and superintendents who are not owners orpartners in a contractingbusinessto obtain and retainmembership in Local 361.In 1969, the Employer contracted to install the sheetmetal work in connection with the construction of twohospitals: the LaSalle Hospital in Jena, Louisiana, andthe Compass Medical Facility at England Air ForceBase,herein referred to as Jena and England, respec-tively. Elmer was in charge of the sheet metal work atboth thesesitesuntilFebruary 18, 1970.2 In suchcapacity, the Trial Examiner found, and Local 361'sbrief admits, Elmer did all the hiring and firing andadjusted on-the-job grievances for the Employer.From the beginning of the Jena job until February18, the Employer's sheet metal work at Jena was doneby two employees under the direction of Elmer, both ofwhom were members of Local 361. On February 18,the Employer transferred all three men to the Englandsite.According to the uncontradicted testimony ofEarl, the Employer was forced to make this move be-causeLocal 361 refused to supply it with additionalsheet metalworkers, so that the Employer had to con-centrate its whole force at England. Earl also testified,without contradiction, that Elmer had no authority atJena from February 18 to May 8, and that the Em-ployer had subcontracted the Jena job on an oral day-to-day arrangement to Mechanical Manpower, Inc.,herein called MM, a corporation formed on February9, whose sole direction is under Lloyd Langston, son ofEarl and alsoa stockholder and director of the Em-ployer.Under thisarrangement,MM supplied sheetmetal workers whom, Earl admitted, he knew to bemembers of Allied Federation of Unions, Local No.101, herein called District 101.' However, Earl ac-knowledged that he never informed the general con-tractor,JamesRadcliffe, that the Employer was notcontinuingthe sheet metal work under its subcontracton the Jena project.On April 1, two employees, one of them Lloyd Lang-ston, and both of them members of District 101, beganworking at Jena. About this time Local 361 heard ru-morsthat the Employer was working non-Local 361sheetmetalworkers at Jena. These rumors wereverified on two occasions thereafter. Toward the end ofApril, Local 361's business manager, O. S. Anthony,'Respondent Union's request to disregard the General Counsel'sexcep-tions as failing to meet the requirements of the Board's rules and regulationsis hereby denied as lacking in merit195 NLRB No. 65xAll dates hereinafter referred to are in 1970.The parties stipulated that District 101 and Local 361 had for a numberof years been involved in numerous Labor Board and court cases, allegedlyarising out of the raiding tactics of District 101 SHEET METAL WORKERS,LOCAL 361355Sheet Metal Workers' International Association, Lo-cal UnionNo. 361 (Langston& Co., Inc.)andElmerC. Langston.Case 15-CB-1159February 11, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND KENNEDYOn August 25, 1971, Trial Examiner Thomas S. Wil-son issued the attached Decision in this proceeding.Thereafter, the General Counsel and the ChargingParty filed exceptions and supporting briefs and Re-spondent Union filed an answering brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, conclusions, and recommendationsonly to the extent consistent herewithThe complaint alleged that Respondent Union, SheetMetal Workers' International Association, Local Un-ion No. 361, herein called Local 361, violated Section8(b)(1)(B), 8(b)(1)(A), and 8(b)(2) of the Act when ittried, fined, and expelled Elmer Langston (Elmer), theCharging Party, who is the sheet metal superintendentfor Langston & Co., Inc., herein called the Employer,and who was also a member of Local 361. The TrialExaminer dismissed these allegations. For the reasonsstated below, we disagree.The Employer is a family-owned corporation en-gaged in the plumbing, heating, air-conditioning, andsheet metal installation and repair business. Its presi-dent is Earl Langston (Earl), the brother of Elmer. Byvirtue of its authorization to the North LouisianaRoofing & Sheet Metal Contractors' Association, theEmployer is a party to a contract with Local 361, con-taining an admittedly legal 8-day union-security clauseand providing for the submittal to a joint board of alldisputes arising out of the interpretation and enforce-ment of the collective-bargaining agreement. While inpractice the Employer has obtained its sheet metalworkers from Local 361, it is not clear from the face ofthe contract's referral provision that the hiring arrange-ment between the parties is an exclusive one.Elmer has been employed by the Employer since1949. Since about 1955 he has been the Employer'ssheet metal department superintendent in charge of allof the Employer's sheet metalwork. On occasion, whenwork was not available from the Employer, he workedelsewhere out of Local 361's hall. Elmer has been amember of Local 361 from between 12 to 15 years. TheSheetMetalWorkers'InternationalAssociation Con-stitutionand Ritual,adopted by Local 361, permitsforemen andsuperintendents who are not owners orpartners in a contracting businessto obtain and retainmembership in Local 361.In 1969, the Employer contracted to install the sheetmetalwork in connection with the construction of twohospitals: the LaSalle Hospital in Jena, Louisiana, andthe Compass Medical Facility at England Air ForceBase,herein referred to as Jena and England, respec-tively.Elmer was incharge of the sheet metal work atboth these sites until February 18, 1970.2 In suchcapacity, the TrialExaminerfound, and Local 36l'sbrief admits, Elmer did all the hiringand firing andadjusted on-the-job grievances for the Employer.From the beginning of the Jena job until February18, the Employer's sheet metalwork at Jena was doneby two employees under the direction of Elmer, both ofwhom were members of Local 361. On February 18,the Employer transferred all three men to the Englandsite.According to the uncontradicted testimony ofEarl, the Employer was forced to make this move be-causeLocal 361 refused to supply it with additionalsheet metal workers, so that the Employer had to con-centrate its whole force at England. Earl also testified,without contradiction, that Elmer had no authority atJena from February 18 to May 8, and that the Em-ployer had subcontracted the Jena job on an oral day-to-day arrangement to Mechanical Manpower, Inc.,herein called MM, a corporation formed on February9, whose sole direction is under Lloyd Langston, son ofEarl and also a stockholder and director of the Em-ployer.Under thisarrangement,MM supplied sheetmetalworkers whom, Earl admitted, he knew to bemembers of Allied Federation of Unions, Local No.101, herein called District 101.' However, Earl ac-knowledged that he never informed the general con-tractor, James Radcliffe, that the Employer was notcontinuingthe sheet metal work under its subcontracton the Jena project.On April 1, two employees, one of them Lloyd Lang-ston,and both of them members of District 101, beganworking atJena.About this time Local 361 heard ru-mors that the Employer was working non-Local 361sheetmetal workers at Jena. These rumors wereverified on two occasions thereafter. Toward the end ofApril, Local 361's businessmanager,O. S. Anthony,'Respondent Union's request to disregard the General Counsel's excep-tions as failing to meet the requirements of the Board's rules and regulationsis hereby denied as lacking in meritAll dates hereinafter referred to are in 1970The parties stipulated that District 101 and Local 361 had for a numberof years been involved innumerousLabor Board and court cases, allegedlyarisingout of theraidingtactics of District 101195 NLRB No. 65 356DECISIONSOF NATIONALLABOR RELATIONS BOARDand other union representatives went to the Englandproject and asked Elmer about the District 101 work-men at Jena. According to the credited testimony ofAnthony, Elmer told Anthony that he had checkedtheir cards and that both of the men were in goodstanding with Local 361. However,as previously men-tioned,it is undisputed that Elmer had no authority atthe Jena project at this time.On April 29, Local 361 filed a grievance with theNorth Louisiana Roofing & Sheet Metal ContractorsAssociation charging the Employer with violating thereferral and union-security provisions in the collective-bargaining contract.On May 1,Local 361 againchecked the Jena job and confirmed that neither of thetwo sheet metal workers had a Local 361 card and bothhad District 101 cards. That same day Local 361 sentthe Employer a telegram requesting it to comply withthe union-security clause of the contract between theparties in regard to the two men on the Jena job. Laterthat same day, the Employer replied by stating thatLocal 361 had not complied with the referral provisionwhich precedes compliance with the union-securityclause.The Employeralso said thatLocal 361's filingof a grievance should take care of the union-securityproblem. In addition, the Employer told Local 361 tohave men report to England and that it would selectand transfer them to Jena.On May 4, Local 361 struck Jena because of thepresence of the District 101 men. On May 8, the Em-ployer and Local 361 settled their differences concern-ing the District 101 men and the strike ended. TwoLocal 361 members were returned to the Jena job byElmer on May 11, while Local 361 sent at least fourworkers to England as requested. Four of these menwere paid off and discharged on May 11, the day theyreported.During the following week, Local 361 sup-plied the Employer with about 15 workers.The Employer's portion of the Jena project was com-pleted on or about June 1 by the two Local 361 menwithout further trouble. However, there was troublebetween the Employer and Local 361 at the Englandsite,where on May 28 the Employer paid off all theLocal 361 employees without indicating when, if ever,they might be recalled. Local 361 then filed anothergrievance against the Employer claiming that the Em-ployer had locked out its Local 361 employees and hadfailed to make contributions to the health and welfarefund for the District 101 men who had been employedat Jena. This grievance was heard by the joint boardwhich decided that the charge of lockoutwas unjus-tified, but upheld the grievance as to the nonpaymentof the contractually required contributions. Thereafter,Local 361 collected these contractual contributions bylegal action.Subsequently,both the Jena and England projectswere completed.At the time of the hearing herein, theEmployer had no sheet metal work in progress.On July 17,Local 361 filed the charges against El-mer, the nature of which will be discussed below andwhich are the basis of the unfair labor practice allega-tions herein.A hearing was held on October 16, afterwhich the trial committee found Elmer guilty ascharged and recommended that he be expelled fromLocal 361 for life and fined $2,500.This decision wasthereafter affirmed by the membership.On December4,Elmer appealed this decision to the International,which appeal was still pending as of the date of thehearing. In order to prosecute his appeal,Elmer paid$50 as a portion of his fine.It is undisputed that Elmer Langston is a supervisorwithin the meaning of the Act, and that he was finedby Respondent in the amount of $2,500 and expelledfrom membership in Respondent.The charges against Elmer Langston which resultedin the fine and expulsion are set forth in detail in theTrial Examiner'sDecision.They include a number ofitems which were part and parcel of his supervisoryduties, including,inter alia,"fireing [sic]Sheet MetalWorkers sent to the job before they had a chance toprove themselves,"and an allegation that he "did dis-charge one man without pay."It is clear from our prior decisions that union finespredicated upon a member's conduct and action as asupervisor violate Section 8(b)(1)(B) of theAct.ToledoLocalsNos. 15-P and 272 of theLithographers andPhotoengravers International Union,AFL-CIO (TheToledoBladeCompany,Inc.),175 NLRB 1072;SanFrancisco-OaklandMailers'UnionNo.18,ITU(Northwest Publications,Inc.),172 NLRBNo. 252; andSheet Metal Workers International Association, LocalUnion 49,AFL-CIO (GeneralMetal Products,Inc.),178 NLRB 139, enfd.430 F.2d 1348(C.A. 10). Simi-larly, the expulsion of a supervisor from a union, basedupon the same conduct,violates the proscriptions ofSection 8(b)(1)(B) of the Act,as amended.Dallas Mail-ersUnion,Local No.143, and International MailersUnion(Dow JonesCompany,Inc.),181NLRB 286,enfd.445 F.2d 730 (C.A.D.C.).The Trial Examiner,however,did not find the con-duct here to be violativeof the Act,because,in his view,theUnion disciplined Elmer Langston for actionswhich"the Union,as a reasonable person,could anddid believe in good faith and for good cause constitutedunfair labor practices against it, his own Union, inviolation of the 8(a) part of the same Act."We disagree with both the factual and legal basis forhis conclusion, at least upon this record.The Trial Examiner did not find that the above-mentioned discharges made by Langston were dis-criminatory or in any way violativeof our Act. Yet it SHEETMETALWORKERS,LOCAL 361357is uncontested that the fine and expulsion were based,in part at least, upon Langston's having initiated suchdischarges. This is sufficient to establish a violation ofSection 8(b)(1)(B), and, contrary to the Trial Exam-iner,we so find.We turn now to his dismissal of the 8(b)(1)(A) and(2) allegations. The internaluniondisciplinary chargesagainst Elmer Langston included the followingallega-tions:Bro Elmer Langston was a party to and knowinglyagreed to work with and encourage the Companyto hire Employee's of Allied Federations of Un-ions Local 101. Bro. Elmer Langston membership# 339041 was and still is Foreman, with the rightto hire and fire Employee's. The above Employee'swere hired and placed to work at Jena, Louisiana.Bro. Elmer Langston stated they were members ingood standing of the Union, but after checkingthey were members of Local # 101, Allied Federa-tion of Union Local # 101. Article 17, Sec. 1 (f).[Sic.]We believe it plain from the above-quoted allegationthat the Union was prosecuting Elmer Langston forhiring Local 101 members, rather than hiring membersin good standing of Respondent, or, in other words, fornotinsisting, in his capacity as foreman, that anyonehired be a member of Respondent as a conditionpreceding hire.The Trial Examiner dismissed these allegations onthe grounds that the evidence did not show an immedi-ate protest by Respondent when Local 101 men werehired, and that the protest came more than 8 days aftertheir hire, at which time it would have been proper torequire them to join Respondent Union as a conditionof continued employment.But it is our view that the Trial Examiner's explana-tion does not square with the unionallegations againstElmer Langston. Those allegations make no complaintof a failure to enforce a union-security clauseaftertheemployees were hired. Instead, they complain that"The above Employee's [sic] were hired and placed towork at Jena, Louisiana." The Union's complaint,then, was that Elmer had sanctioned thehiringof thesemen. And why was thishiringoffensive to the Union?Because, to paraphrase the rest of the allegation, theywerenotmembers of Respondent but, instead, weremembers of another union. Thus Elmer's sin, as theUnion saw it, was that he failed to require membershipin Respondent as a condition preceding employment.`We therefore find that Respondent's discipline of Lang-ston was, in part, an attempt to cause him, as the'Since we find the languageof theunion allegations clear enough in thisrespect,we need notreach General Counsel's exceptions relating to theTrialExaminer's exclusionof thetranscript of the Union hearing which wasoffered asfurther proofthat this was indeed the gravamen of this allegationEmployer's representative, unlawfully to discriminateagainstapplicants for employment in violation of Sec-tion 8(a)(3) of the Act. We find that, by engaging insuch conduct, Respondent violated Section 8(b)(1)(A)and (2) of the Act.The gravamen of the Trial Examiner's rationale fordismissalrequires some further comment. In his deci-sion he reviews the detailed sequence of events whichpreceded the union disciplinary action against Lang-ston and concludes that the Employer's principalswere, throughout,engagedin "a surreptitious, clandes-tine scheme" designed to rid the employer of the Re-spondent Union and, if necessary, to replace it withanother union, a "hated rival" of Respondent. He fur-ther appears to conclude that Elmer Langston was in-volved in this conspiracy, and that the Union's actionshere were designed to combat this improper activity bythe Employer, and, particularly, to deter Langstonfrom participating therein.Without weighing the truth or relevance of this viewof the facts, the evidence in this record demonstratesthat Respondent exceeded permissible legal bounds inthe actions it took. Thus, however sincerely or legiti-mately concerned Respondent may have been at whatit regarded as overall improper conduct by the Em-ployer and its SupervisorElmerLangston, it must nev-ertheless be found to have run afoul of specific prohibi-tions of our Act when it fined Langston for (a)exercising permissible and normal supervisory func-tions with respect to the discharge of employees, and(b) failing to require membership in Respondent as acondition precedent to employment with the Em-ployer.Neither the Trial Examiner nor we have the au-thority to overlook or excuse such violations of thestatutemerely because Respondent may have beenmotivated in resorting to such excesses by a belief,however good faith that belief may have been, that inso doing it might succeed in deterring Employer or itsagents from violating other provisions of our Act.A union faced with such concerns is not withoutremedies.Contractual violations can be remediedthrough appropriate grievance procedures. Violationsof this Act may be pursued by filing charges with thisAgency. Self-help, through the exercise of statutorilyprotected strike and picketing activity, may also beavailable.But the use of coercive tactics specifically banned bySection 8(b) will not be sanctioned by this Board.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that Respondent, Sheet MetalWorkers'InternationalAssociation, Local Union No.361, its officers, agents, and representatives, shall: 358DECISIONSOF NATIONALLABOR RELATIONS BOARD1.Cease and desist from:(a) Restraining or coercing, or attempting to restrainor coerce Langston and Company, Inc., in the selectionor retention of its representatives for the purposes ofcollective bargaining or the adjustment of grievances bytrying, fining, and expelling, or otherwise disciplining,Superintendent Elmer Langston or any other super-visor of the Employer, because of his conduct and per-formance of work as the Employer's selected represent-ative for the purposes of collective bargaining or theadjustment of grievances.(b)Causing or attempting to cause Langston andCompany, Inc., to discriminate against employeeswithin the meaning of Section 8(a)(3) of the Act bytrying,fining,and expelling Elmer Langston, the Em-ployer's representative, for the purposes of collectivebargaining and adjustment of grievances, or any othersupervisor for hiring nonunion employees.(c) In any like or related manner restraining or coerc-ing Langston & Co., Inc., in the selection and retentionof its representatives for the purposes of collective bar-gaining andthe adjustment of grievances, or restrainingor coercing employees in the exercise of rights guaran-teed by Section 7 of the Act.2.Take the following affirmative action, which isnecessary to effectuate the policies of the Act:(a)Repay to Elmer Langston the $50 he posted toprosecute his appeal, with interest at 6 percent perannum.(b)Rescind the action taken in expelling ElmerLangston from membership in Local 361.(c)Make Elmer Langston whole for any losses hemay have suffered by reason of Local 361's action inexpelling him from membership in Local 361, withinterest at 6 percent per annum.(d) Rescind the $2,500 fine imposed against ElmerLangston and excise its imposition from Local 361'srecords.(e)Excise all reference to the charges against andtrial,fining, and expulsion of Elmer Langston fromLocal 36l's records.(f)Advise Elmer Langston in writing that it hastaken the action requiredin (a)-(e) above.(g) Post at its business office, union hall, or anyplaces where it customarily posts notices to its mem-bers copies of the attached notice marked "Appendix."'Copies of said notice, on forms provided by the Re-gional Director for Region 15, after being duly signedby an authorized representative of Local 361, shall beposted by it immediately upon receipt thereof, and be'In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the wordsin the notice reading"POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read"POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING AN OR-DER OF THE NATIONAL LABOR RELATIONS BOARD "maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto members are customarily posted. Reasonable stepsshall be taken by Local 361 to insure that said noticesare not altered, defaced, or covered by any othermaterial.(h) Furnish the Regional Director for Region 15signed copies of such notice for posting by Langston &Co., Inc., if willing, in places where notices to em-ployees are customarily posted.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT restrain and coerce Langston &Co., Inc., in the selection and retention of its repre-sentatives, including Elmer Langston, for pur-poses of collective bargaining and adjustment ofgrievances.WE WILL NOT cause or attempt to cause Lang-ston & Co., Inc., to refuse to hire nonunion em-ployees in violation of Section 8(a)(3) of the Na-tional Labor Relations Act.WE WILL NOT prefer chargesagainst, try, fine,expel, or similarly discipline Elmer Langston, orany other supervisor of Langston & Co., Inc., asa member of this labor organization, as to mattersconcerning their employment while such memberis the selected representative of Langston & Co.,Inc., as itsrepresentative for the purposes of col-lectivebargainingor the adjustment of grievances.WE WILL rescind the $2,500 fine imposed uponElmer Langston and excise or blot out all refer-ence of its imposition from our records and ex-punge from our records all references in our filesto the proceedings in which Elmer Langston wasfined.WE WILL rescind the expulsion of Elmer Lang-ston from union membership and restore him tomembership in the Union with all the rights andprivileges due him and remove from our recordsany reference to such expulsion.WE WILL repay to Elmer Langston the $50 hepaid to Local 361 to prosecute his appeal, withinterest at 6 percent per annum.WE WILL advise Elmer Langston in writingthat we have taken the aforesaid action.WE WILL make Elmer Langston whole for anylosseshe may have suffered by reason of Local361's action in expelling him from membership inLocal 361 with interest at 6 percentper annumfrom the date of suchlosses. SHEET METAL WORKERS,LOCAL 361SHEET METALWORKERS'INTERNATIONALASSOCIATION,LOCAL UNIONNo. 361(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, T6024 FederalBuilding(Loyola), 701 LoyolaAvenue, New Orleans, Louisiana 70113, Telephone504-527-6361.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS S. WILSON,Trial Examiner:Upon a charge dulyfiled on February24, 1971,and thereafter amended on March25, 1971, and on April 12, 1971, by Elmer C. Langston, anindividual,and hereinafter referred to as Elmer or the Charg-ing Party, the General Counsel of the National Labor Rela-tions Board, hereinafter referred to as the General Counsel'and the Board,respectively,by the Regional Director forRegion 15(New Orleans,Louisiana),issued its complaintdated April12, 19712 against Sheet MetalWorkersInterna-tional Association,Local Union No. 361,herein called Re-spondent or Local 361.The complaint alleged that Respondent Union had en-gaged in and was engagingin unfair labor practicesaffectingcommerce within the meaning of Section 8(b)(1)(A) and (B)and Section 8(b)(2) and Section 2(6) and (7) of the LaborManagement Relations Act, as amended, herein referred toas the Act.Respondent duly filed its answer admitting certain allega-tions of the complaint but denying the commission of anyunfair labor practices.Pursuant to notice,a hearing hereon was held before meinAlexandria, Louisiana, from May 10 through May 12,1971, inclusive.All parties appeared at the hearing, wererepresented by counsel,and were afforded full opportunity tobe heard,to produce and cross-examine witnesses, and tointroduce evidence material and pertinent to the issues. Atthe conclusion of the hearing,oral argument was waived.Briefs were received from the General Counsel and Respond-ent on June23, 1971.Upon the entire record in the case and from my observa-tion of the witnesses, I make the following:'This termspecifically included the attorney appearing for the GeneralCounsel at the hearing.'All dates hereinare in theyear 1970unless otherwise specifiedFINDINGS OF FACTIBUSINESSOF LANGSTON & CO359The complaint alleged,the answer admitted, and I there-fore find:Langston & Co., herein called L & Co., is a Louisianacorporation with its principal place of business located inAlexandria,Louisiana,where it is engaged in the plumbing,air conditioning,and ventilation equipment installation andservice business.During the past 12 months,which period isrepresentative of all times material herein,L & Co. purchasedand received goods and materials valued in excess of $50,000,which goods and materials were shipped directly to it in thestate of Louisiana from points outside of the State of Louisi-ana.Accordingly, I find that L & Co. is now, and has been atall times material herein,an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.IITHE RESPONDENTSheet MetalWorkersInternational Association,Local Un-ion No.361, is a labor organization admitting to membershipemployeesof L & Co.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The FactsL & Co., the employer here,is a corporation headquarteredinAlexandria,Louisiana,engaged in the plumbing,heating,air conditioning,and sheet metal installation and repair busi-ness.Although incorporated, L & Co. is really more of afamily affair.Its president is Earl Langston.Its only stock-holders are Earl,' his wife,Pauline,his brother,Howard, andhis son Lloyd R. The board of directors consists of all thosenamed above except Pauline.In the latter part of 1969, L & Co. received contracts toinstall the sheet metalwork in the construction of two hospi-tals, the Lasalle Hospital in Jena,Louisiana,and the Com-pass Medical Facility at the EnglandAir ForceBase, whichwill referred to here as the Jena project and the Englandproject, respectively. These jobs were some 40-odd milesapart.Elmer Langston (Elmer), a brother of Earl, was the sheetmetal department superintendent in charge of the sheet metaljobs at bothJena and Englandfor L & Co.Elmer had beenthe sheet metal department's superintendent for L & Co. fora number of years in chargeof all L & Co.sheet metalwork.As superintendent, Elmer did all the hiring and firing andadjusted grievances for and on behalf of L&Co. on its sheetmetal jobs.Earl testified that he personally spent about 1 hourper week at the Jena and England projects.Hence to allintents and purposes,Elmer wasL & Co. on theseprojects.At all times material here L & Co. was a signatory to acollective-bargaining agreement with Local 361 providing,inter alia,for an admittedly legal union-security clause re-quiring membership in Local 361 after 8 days of employment,the hiring of employees through a nondiscriminatory hiringhall and for submittal to a joint board of all disputes arisingout of interpretation and enforcement of the collective agree-ment.L & Co. also was a member of the North LouisianaRoofing and Sheet Metal Contractors Association whichrepresented such contractors in their relations with Local361.'Due to the number of Langstons involved herein,each will be referredto herein by his given name in order to differentiate among them 360DECISIONSOF NATIONALLABOR RELATIONS BOARDFrom the beginning of the Jena job until at least February18, 1970,'L & Co.'s sheet metalwork at Jena was being doneby employees Ewell Langston,'as foreman,and FrankieMcCann, both members of Local 361,under the direction ofSheet Metal Department Superintendent Elmer,also a mem-ber of Local 361. On or about February 18, according to thetestimony of Earl,L & Co. transferred Elmer and employeesEwell and McCann to the England project from Jena,therebyapparently leaving the Jena project without any L & Co.employees.6On April 28, Local 361's business manager,O. S. Anthony,accompanied by Wallace R. Rutherford,business manager ofLocal 21 of the Sheet Metal Workers Union,and Area Stew-ard Sanson returned to the Jena project and on this occasionfound that there were two sheet metalworkers still doing thesheet metalwork at the Jena project.One of these employeeswas identified as Jimmy Gauthier whom Rutherford recog-nized as a former member of his Local 21.Anthony askedhim for his union credentials.Gauthier produced an out-of-date Local 21 receipt and then a card indicating his member-ship in District 101 of Allied Federation of Unions.The othersheet metal employee again managed to depart the projectwithout showing his credentials.At or about this time Gauthier had been observed going inand out of the sheet metal shopof L & Co.in Alexandria.Following the discovery of the two District 101 men work-ing on the sheet metalwork at Jena,Anthony,Rutherford,and Sanson drove to the England project where Anthonyasked Elmer about the District 101 workmen at Jena. Elmerinformed Anthony that he, Elmer,had checked their cardsand that both of the men were in good standing with Local361.6On April 29, after having telephoned Earl in regard tothese District 101 men working on the Jena job and havingEarl thereupon slam the telephone down in his ear,Anthonyfiled the following grievance with the North LouisianaRoofing and Sheet Metal Contractors Association:The Union is filing grievance against Langston &Company, Inc., P.O. Box 5053,Alexandria,Louisiana71301, for violation of union agreement.Article IV, Sec-tion I. Article V, Section I.Statementof Fact.-Article IV.The Union has not been contacted, or anyrequestmade by Langston & Company,for qualifiedsheet metal workers.Article V.Langston&Company did have and still hasnonunion sheet metal workers in his employ on the Jena,Louisiana,hospital.After contacting Mr. Langston toAll datesare inthe year1970 unless otherwise specified.Another brotherof Earl.Accordingto the testimony of Earl,for which thereis no corroborationin the record, L & Co was forced tomake thismove on theground thatLocal 361 refused to supply it with sheetmetalworkersso that L & Co hadto concentrate its whole work force at England.About April 1, Local361 heard rumorsthat L & Cowas working non-Local361 sheet metalworkers at Jena OnApril 17, Local 361's area stew-ard, James Sanson,went to Jena to check on this rumor and discovered thatthere were two sheet metal employees doingthe L & Cosheet metalworkon the Jena job He was unableto checkon the individual workmen as theybothdepartedthe jobupon his arrival.But Sanson was informed by thesuperintendent for the generalcontractor that these men were working forL & Co.andthat the generalcontractor looked to L & Co for the sheetmetalwork on the Jenaproject'Earl acknowledgedthat L & Co.never informed the generalcontractorthat L & Co. was notcontinuingthe sheet metalwork under its subcontracton the Jena project.District 101 Allied Federation of Unions and Local 361 had for anumber of years last past beeninvolvedin numerousLabor Boardcases andcourt casesallegedly arising outof theraidingtactics of District 101discuss the matter, Mr. Langston hung up the phone inthe businessmanager's ear.The Union requests a speedyhearing concerning this matter and requests the right tocancel theagreement.Charges should be heard withinthe time limit set forth in the agreement.On May 1,Sanson againchecked the Jena job and on thisoccasion was able to check the credentials of both Gauthierand the other sheet metalworker on the job. The other sheetmetalworker was Lloyd R. Langston, the 35-year-old son ofEarl, the stockholder and director of L & Co. who, prior to1969, had worked for L & Co. as an estimator. Neither wasable to produce a Local 361 card but did produce District 101cards for inspection.On May 1, Local 361, over the signature of Anthony, sentL & Co. the following telegram:Dear Sirs In accordance with Article Five of yoursigned agreement with this Union employees JimmyGauthier and Lloyd R. Langston are not in good stand-ing of the Sheet Metal Workers International Assn. Lo-calUnion 361 please comply with contract and notifythisUnion by return wire of yourintentions.Later that same day, L & Co. answered as follows:Retel,Article 4, which you have not complied with'precedes [sic] Article V. Please comply with our wire of4-30. Your grievancefilingshould take care of Article V.Have men report to EAFP job. We will select and trans-fer to Jena job. Thank you.On May 4, Local 361 struck the Jena project because of thepresence of the District 101 men. On May 8, Earl and Local361 settled their differences over the District 101 men. OnMay 11, Ewell and McCann were returned to the Jena job byElmer while Local 361 sent at least four sheet metalworkmento England as requested. Four of thesemen werepaid off anddischarged on May 11, the day they reported as requested forwork. During the following week or 10 days, Local 361 sup-plied L & Co. with approximately 15 sheet metalworkers.L & Co.'s part of the Jena project was thereafter completedon or about June 1 by Ewell and McCann without furthertrouble between L & Co. and Local 361 at Jena.There was, however, trouble between L & Co. and Local361 at England where, on May 28, L & Co. paid off all theLocal 361 employees without any indicationas towhen, ifever, they might be recalled. L & Co. took this action on theday when building inspectors conducted an investigation ofthe building construction at the request of a Louisiana con-gressmanwho had been alerted toalleged deficiencies in theconstruction by a member of Local 361.Anthony promptly filed another grievance against L & Co.claiming thatL & Co. had locked out its Local 361 employeesand had failed to pay contributions to the health and welfarefund for the District 101 men who had been employed atJena. This grievance was heard by the joint board whichdecided that the charge of lockout was unjustified but upheldthe grievance as to the nonpayment of the contractually re-quired contributions. Thereafter, Local 361 collected thesecontractual contributions by legal action. Since then relationsbetween L & Co. and Local 361 have been more peaceful,possibly due to the completion of both the Jena and theEnglandjobs. At the time of the hearing L & Co. had no sheetmetalwork in progress.On July 17 the following charge over the signature of O.S.Anthony was filed with Local 361 against Elmer:In accordance with the Constitution of the Sheet MetalWorkers' International Association, charges are being'This statement is the only purported corroboration of Earl's claim thatLocal 361 had failed to furnish L & Co with men It is also the first writtenrequestby L & Co formen sinceFebruary 9 SHEETMETALWORKERS,LOCAL 361361placed against Brother Elmer Langston, membership# 339041, for violation of Article 17, Sec. (c). Article 17,Sec. (e) Article 17, Sec. 1 (f) and Article 17, Sec. I (m).Statement of Fact.-Bro. Elmer Langston Membership #339041, did slan-der the Sheet Metal Workers' Union Local #361. Hestated in public that the entire Local was nothing but abunch of drunks. Article 17, Sec. 1 (c).Bro. Elmer Langston did and is still breaking downworking conditions. Bro. Elmer Langston did defy theBusinessManager byfireing(sic) Sheet Metal Workers'sent to the job before they had a chance to prove them-selves.Bro. Elmer Langston did discharge one manwithout pay. Article 17, Sec. 1 (e).Bro Elmer Langston was a party to and knowinglyagreed to work with and encourage the Company to hireEmployee's of Allied Federations of Unions Local 101.Bro. Elmer Langston membership #339041 was andstill isForeman, with the right to hire and fire Em-ployee's. The above Employee's were hired and placedto work at Jena, Louisiana. Bro. Elmer Langston statedthey were members in good standing of the Union, butafter checking they were members of Local # 101, AlliedFederation of Union Local # 101. Article 17, Sec. 1 (f).Bro. Elmer Langston's conduct during the time we hadtrouble with The Langston and Companywas not infavor of the Union. This made the Local Union look sickin the eyes of the public Article 17, Sec. 1(m).On October 16, a hearing on these charges was held beforethe duly constituted trial committee of Local 361. After ahearing which Elmer attended, the trial committee foundElmer guilty as charged and recommended that he be ex-pelled from the Union for life and fined $2,500. At a regularmeeting, Local 361 voted to affirm the decision of the trialcommittee. On December 4, Elmer appealed this decision tothe International Union. At the time of the instant hearingthis appeal was still pending.B.ConclusionsThe gravamen of General Counsel's complaint against Lo-cal 361 is set forth in paragraphs 8 and 9 thereof. The allega-tions of paragraph 8, together with its conclusionary para-graph 10, clearly allege the elements necessary for a violationof Section 8(b)(1)(B) of the Act by Respondent."The allegations in paragraph 9, together with its conclu-sionary paragraph 11 alleging that paragraph 9 states viola-tions of Section 8(b)(1)(A) and (2) of the Act, however aresomething else again. Whether the pleading of paragraph 9applies only to Elmer or, on the other hand, is intended toencompass Lloyd and Gauthier and/or even theoretical fu-ture employees, neither the pleading nor the brief of GeneralCounsel makes clear. I acknowledge that the allegations ofparagraph 9 confuse me. General Counsel's brief had donenothing to clear up this confusion.Paragraph 9 of the complaint reads as follows:Commencing on or about October 16, 1970 and continu-ing to date, Respondent, by trying, fining, and expellingElmer C. Langston from membership in Respondentbecause he "was a party to, and knowingly agreed towork with and encourage the company to hire em-Section 8(b)(1)(B) reads as followsSection 8(b) it shall be an unfair labor practice for a labororganizationor its agents-(1) to restrain or coerce(B) an employer in the selec-tion of his representatives for the purposes of collective bargaining orthe adjustment of grievances,ployees of Allied Federation of Union, Local No. 101,""thereby attempted to cause,and is attempting to cause,the Company to discriminate against employees becauseof their non-membership in Respondent and in violationof Section 8(a)(3) of the Act.Despite the obtuse phraseology of paragraph 9 of the com-plaint, for our purposes here paragraph 9 can be rapidlydisposed of for the simple reason that,no matter how inter-preted, this paragraph is both factually and legally incorrecton the facts as disclosed by the testimony herein.As far as Section 8(b)(2) of the Act is concerned, the evi-dence produced here conclusively shows that Local 361 never"caused or attempted to cause" L & Co. to discriminateagainst employees because of their nonmembership in Re-spondent and in violation of Section 8(a)(3) of the Act asrequired by that section of the Act. First, Elmer was anadmitted supervisor to whom Section 8(a)(3) does not applyso that there could be no violation of Section 8(a)(3) even ifthe Union had caused L & Co. to discharge him, which theUnion did not do or attempt to do.i" Second, under the as-sumption that paragraph 9 involved Lloyd and Gauthier, inaddition to Elmer, the evidence here proves conclusively thatLocal 361 did not protest the hiring of these two District 101men. The evidence proves that both were hired and workingon the Jena project long before Local 361 even knew aboutit.The April 28 protest of Local 361 to L & Co. over thecontinued employment of these two individuals came longafter the 8 days provided in the existing union-security clauseof the contract for these men to have applied for membershipin Local 361 and thus provides both Local 361 and L & Co.with a perfect defense to any charge of a violation of Section8(a)(3) of the Act. Last, as to any possible future employees,that amounts to pure unadulterated speculation.Hence Imust, and hereby do, dismiss paragraph 9 of the complaintas regards any possible violation of Section 8(b)(2) of the Act.In addition the evidence presented here is clear that neitherLloyd nor Gauthier ever applied for membership in Local 361in accordance with the existing union-security clause of theagreement between L & Co. and Local 361 and, hence, Local361 could neither have denied nor terminated the member-ship of either individual in violation of Section 8(b)(2) of theAct. Nor were either representatives of L & Co. for bargain-ing or adjustment of grievances. Thus, Lloyd and Gauthierare effectively eliminated from any further consideration un-der the allegations of the complaint here.That leaves Elmer alone for further consideration.Of course, General Counsel here proveda prima faciecaseof violation of Section 8(b)(1)(B) when he proved that:1.Elmer was a supervisor with authority to hire and fireand to adjust on-the-jobgrievances, and2.Local 361 brought charges of"dual unionism"againstElmer, tried and convicted him thereof and expelled himfrom union membership with a fine therefor, together with3.The Board's oft applied presumption that a union bycharging,trying, expelling,and fining a supervisor,who hap-pens also to be a union member, for violation of such super-visor's union membership obligation," necessarily depriveshis employer of his right to the undivided loyalty of that" The quotedmaterial is an exact partial quotation from the charges filedby Anthonyagainst Elmeron July 17" It is truethat Earltestified, and Anthonydenied, that, in two conversa-tionswith Earl,Anthony suggestedthat Elmer be replacedallegedly be-cause the men "wouldnot work with him " On thepure credibility issuebetweenthe two,Ihave to credit Anthony'sdenial as he was abelievablewitness whereas Earl was unbelievable, unless corroborated Earl's credibil-itywas shattered by his owntestimony as will be discussedhereinafter" SeeHoustonTypographical Union No. 87,182 NLRB No 91, andcases there cited. 362DECISIONSOF NATIONALLABOR RELATIONS BOARDsupervisor as the employer's representative for the adjust-ment of grievances by reason of such trial and penalty. Thus,superficiallyat least,by such proof General Counsel hasproved bya prima faciecase that Local 361 violated Section8(b)(1)(B).There is, however, more to this case. Over continuing andstrenuous objections of General Counsel and L & Co.'s attor-ney, I permitted the Union to develop evidence on the ques-tion of the Union's charge of "dual unionism" against Elmer.On February 9, in the Parrish of East Baton Rouge, Louisi-ana, articles of incorporation of a corporation named "Me-chanical Manpower, Inc.," (herein M.M.) were signed by itssole incorporator, one Ronald M. Jones, an attorney butotherwise unidentified in this record. The stated object andpurpose of this corporation was "to engage, either for its ownaccount or the account of others, as either agent or principal,in any lawful activity ... " No officers or directors werenamed therein.By letter this same February 9, Earl wrote Local 361 inpertinent as follows:It is anticipated that in about a week or two, we will needa qualified journeyman sheetmetal worker to properly exe-cute the work that we will have on hand at that time.Please accept this as our formal request that he [JackHarrison] be made available to us when and if it materi-alizes that we need him.This was the last request for men by L & Co. to Local 361until its telegramto Local 361 dated May 1.On March 2, M.M. filed its "Amended Initial Report"which listed M.M.'s location and P.O. address as a post officebox number in Alexandria, Louisiana, and the names of two"registered agents" and one director of the corporation. Oneof these named registeredagents aswell as the sole directorof M.M. was Lloyd R. Langston, the 35-year-old son of Earl,the stockholder and director of L & Co. as well as a memberof District 101 who, with Gauthier, did sheet metalwork inthe Jena job from atleastApril 1 to May 4.Long, arduous cross-examination of Earl, a most reluctant,evasive, confused, and confusing witness about affairs ofM.M., allegedly because he was "not affiliated with it," devel-oped other aspects of M.M.'s existence and activities. Earl"would not deny" that he participated in the meetings leadingto the incorporation of M.M. He maintained that Lloyd andGauthier were employees of M.M. while working at Jena-and not employees of L & Co.-and that Elmer, as the super-intendent of the sheet metal department of L & Co., had noauthority at all at the Jena project from February 18 to May8.Originally Earl testified that M.M. merely supplied themanpower for the Jena project between April 1 and May 8,that L & Co. did not "hire" the two men and, indeed, had nosuperintendent or timekeeper on that project between thosedates but merely paid M.M. the wages of Lloyd and Gauthierplus a 10 percent commission. Earl was then asked if L & Co."subcontracted" the Jena job to M.M. which Earl answered"you might define it as a subcontract, it is conceivably definedas that."14 Then Earl acknowledged that the arrangementbetween L & Co. and M.M. was an oral, day-to-day arrange-ment whereby M.M. supplied the men whom Earl admittedhe knew to be District 101 members. Whatever the actualarrangements between L & Co. and M.M. for the work atJena may have been, they resulted from Earl's request formanpower to the "local representative" of M.M., Earl's" At this pointthe L &Co attorney offered to stipulate"that there isa subcontract to" M M This offer was declinedphraseology, who turned out to be one J. C. Gassiott who alsohappened to be "very distantly related," Earl's phrase, toEarl, to wit, a nephew, who was also simultaneously em-ployed by L & Co. as an estimator.The above facts make it quite clear that the whole Lang-ston family at L & Co. (except Elmer) became engaged on orbefore February9 in a surreptitious,clandestine schemewhose purpose quite obviously was to supplant Local 361 asthe recognized bargaining agent of the employees of L & Co.at Jena if not at all L & Co. jobs, to eliminate the existingcontractual relationship between L & Co. and Local 361 atJena, at least, and to replace Local 361 as such bargainingagent with District 101, if necessary.Further, Earl admitted that L & Co. had never informedthe general contractor on the Jena job that L & Co. hadnothing further to do with the Jena project." Furthermore,it is noteworthy that Earl's excuse for having to make a dealwithM.M. was to keep L & Co. "out of hot water" bypreventing the general contractor on the Jena job from be-coming restive over the absence of sheet metalworkers on thatjob.These facts remove the last vestiges of Section 8(b)(1)(A)from this case because it is clear that, if anyone was attempt-ing "to restrain or coerce employees in the exercise of theri ghts guaranteed in Section 7," it was L & Co. and not Local361.As for Elmer's participation in this scheme, the followingoccurred during thecross-examinationof Earl:Q. (By Mr. Peters) Prior to April 1, 1970, did you everdiscussMechanical Manpower, Incorporated with El-mer Langston?A. Not that I remember, no.Q. If you had, do you think you would remember itMr. Langston?A. I could possibly remember it, yes.Q. Did you ever discuss Manpower, Mechanical Man-power, Incorporated and their furnishing you with man-power after April 1, 1970 with Mr. Elmer Langston?A. No.Q. Then may I take it that your answer is that youhave never discussed Mechanical Manpower and theirfurnishing of labor with Mr. Elmer Langston?A. You can take it that way if you want to, yes.TRIAL EXAMINER: Now wait a minute. Please, Mr.Langston, I wish that you would give us the facts, so thatwe won't have to assume, speculate. If you could give usthe facts, we would get out of here much faster.THE WITNESS: Thank you sir. Your Honor, I will tryto do better.TRIAL EXAMINER: Thank you, I appreciate it. I real-ize that thereare many thingsthat you probably haveforgotten or don't recollect but I think some of thesematters I think you should recollect and if you couldhelp us along, it would speed this thing up considerably.MR ROBERTSON: Your Honor, may I make a state-ment, that there is a tradition in this part of the world,part of the country, to use the term, "I don't recall it"and it usually means no. I think Mr. Langston is engag-ing in that and I am sure a lot of this he doesn't remem-ber, this has been quite some time and I think Mr. Lang-" This was corroborated by the superintendent for the general contractorat Jena when he told representatives of Local 361 that the sheet metalworkon that project was being done by employees of L & Co.and that the generalcontractor was holding L & Co responsible for the sheet metalwork on thatproject. It was further corroborated by the speed with which L & Co wasable to get rid of M.M. and the District 101 men on May 4 after Local 361filed its grievance with the joint board on April 29 SHEET METAL WORKERS,LOCAL 361ston is beingvery candid with this Trial [Examiner] andI hope the Trial Examinerdoesn'thave any other im-pression.TRIAL EXAMINER: No, but I did not realize, I do notrecall as to the tradition as you havejust suggested. I amnot a Louisianan.MR PETERS: I have never heard that before in my life.I have been in this state longer than he has.TRIAL EXAMINER: Up North, it is sometimes used toprevaricate a little bitand Ihope and expect that thatwill not happen down here but Iam gladyou called thecolloquialism to my attention."So, according to Earl, he had no conversation with Elmerabout the scheme for hiring temporary District 101 help fromM.M. "to try to keep us out of hot water with the contractorin Jena."The facts would seem logically to point to thecontrary.With so many members of the Langston family activelyinvolved in the M.M. arrangement,it seems almost incon-ceivable that Elmer, the superintendent of the sheet metaldepartment and, therefore, the L & Co. official most directlyconcerned with the performance of the sheet metalwork aswell as the hiring at the Jena project, would not even beconsulted or notified about M.M. or District 101 at Jena.After all for 15 years Elmer had had exclusive charge of allhiring and firing of employees on L & Co. sheet metal pro-jects. This is particularlyso asthe facts show that Gauthierwas in and out of the L & Co. and sheet metal shop duringthis period.But, at least, that was Earl's testimony.Yet it was Superintendent Elmer who took the first overtstep, after the signing of the M.M. incorporation papers,towards the accomplishment of the scheme when on Febru-ary 18, 9 days after the M.M. incorporation papers weresigned, he brought the Local 361 sheet metal employees fromthe Jena project and put them to work at England, therebyleaving the Jena project free and clear for the introduction ofM.M. and its District 101 "employees" on, according to Earl,"about April 1."" Of coursethis timingmay have been purecoincidence.Actually, whether or not Earl consulted with Elmer on thismatter is relatively unimportant to a decision here because itis doubtful that on July 17, when he filed the chargesagainstElmer,BusinessAgent Anthony knew about M.M. and thepart it played.But Anthony did know that L & Co. had had two District101 workmen employed at Jena far beyond the 8 days permit-ted under the existing union-security clause in the L & Co.contract without their having applied for membership in Lo-cal 361 as required and that Elmer had told him that he,Elmer, had checked the union cards of these two employeesat Jena and found that they were members of Local 361 "ingoodstanding." In addition, Anthony and Local 361 knewalso that for the past 15 years Elmer had been, and still was,the sheet metal department superintendent in charge of all L& Co. sheet metal contracts who did all the hiring and firingof employeesas well as settlingall on-the-job grievances onbehalf of L & Co.'' There was no claim made that Local 361'°From carefully listening to Earl's testimony plus an equally carefulreading of the transcript of his testimon3,, I am convinced that, even assum-ing Earl had heard of this alleged Louisianan colloquialism, he was not,during his testimony, making use of that colloquialism even if it "usually"meant "no "" Perhaps there was no sheet metalwork to be done at Jena betweenFebruary 18 and April 1, although this appears doubtful in view of Earl'stestimony about trying to keep "out of hot water" at Jena with the contrac-tor°In its answer Respondent denied that Elmer had authority to bargainand adjust "grievances" for and on behalf of L & Co It became obvious from363was ever told that Elmer's authority at Jena had beenremoved.Consequently, as of July 17, Anthony and Local 361 hadgood cause to believe that, as sheet metal department superin-tendent, Elmer had hired and deliberately retained District101 members, Lloyd and Gauthier, far beyond the time limitsset in the existing collective-bargaining agreement between L& Co. and Local 361 and that Elmer was doing this in aneffort to displace Local 361 at Jena with the more favored L& Co. union, District 101. In other words, Local 361 couldreasonably believe that Elmer was attempting to get rid ofLocal 361 despite its contract with L & Co. and replace itsurreptitiously with District 101. In short, the evidence hereproves that the proverbial reasonable man, based on the factsthen known to Local 361, had good cause to believe thatElmer, with or without L & Co.'s participation, was busilyengaged in activities favoring District 101 which amounted tounfair labor practices in violation of Section 8(a)(2) and (1)of the Act as well as in violation of the terms of the existingcollective-bargaining agreement. If Elmer's actions were notviolative of Section 8(a)(2) of the Act, at least it appeared thathe was deliberately engaged, or had engaged, in making a"sweetheart deal" with District 101, the hated rival of Local361.Itmust be pointed out here that, as the L & Co. attorneynoted at the hearing, the grievances growing out of contractinterpretation and/or enforcement filed by Local 361 relatingto Jena as well as those filed relating to England against L &Co., had all been settled or otherwise disposed of prior to thetime that Anthony filed his charges of "dual unionism"against Elmer on July 17. These charges against Elmer, con-trary to the contention of the General Counsel, had nothingto do with contract interpretation or enforcement, as thesehad all been settled with L & Co. by Local 361 under thecontract grievance procedure, as pointed out above. The dualunionism issue against Elmer, as a union member, had notbeen settled thereby and had nothing to do with either con-tract interpretation or enforcement. The grievances filedagainst Elmer were exclusively a matter of internal unionconcern relating, without exception, to the relationship be-tween the Union and one of its members. Surely a union neednot harbor a known "fifth columnist" in its membershipwhile he commits unfair labor practices against it merelybecause that "fifth columnist" happens to be a supervisor forsome company."The above-citedKingston Cakecase is of interest here. Inthat case an officer of Union A refused to sign the thenrequired non-Communist oath for the purposes of keepingUnion A from appearing on a representation election ballotagainst Union B, which the officer of Union A personallyfavored. The Board decided in that case that, after Union Ahad expelled its officer for this failure and then demanded andsecured his discharge under a union-security clause, this con-stituted "some ground other than" the failure to tend to theregular dues and initiation fees and thus that the union hadthereby violated Section 8(b)(2). The Third Circuit Court ofAppeals reversed in a split decision despite the restrictivelanguage of that section.In thePhiladelphia Typographical Union No.2 case, 189NLRB No. 105, the Board itself has apparently reversed itsdecision in theKingston Cakecase by finding that, despite therestrictive phraseology of Section 8(b)(2), the Respondent inthe evidence that Respondent's denial referred to grievances filed by Local361 with the joint board where Elmer had never appeared on behalf of L& Co and had no reference to Elmer's authority to handle on-the-jobgrievancesfor L & Co19N.L.R.B. v Kingston Cake Co Inc.,206 F 2d 604 (C A 3, 1953). 364DECISIONSOF NATIONALLABOR RELATIONS BOARDthat case committed no violationof the Actwhen it interferedwith a member's priority(seniority)thereby causing his dis-missal from employment when that union's action was basedupon and caused by its members'embezzlement of some$30,000 of union funds.The actions of some union membersthus become so dishonest or dishonorable as to require anextension of the restrictive language of the statute.So here,as inKingston Cakeand asinPhiladelphia Typo-graphical No. 2,the fine and expulsion of Elmer from unionmembership-although not affecting his employment in anyway-was based upon and caused by the Union's reasonablebelief that Elmer was engaged in dual unionism against hisown union,if not amounting to unfair labor practices underthe Act,or was aiding and abetting his employer in commit-ting acts against his own union and in favor of another unionamounting to violations of Section8(a)(2) of the Act.Under thecircumstances present here it would be incon-gruous, at the veryleast,for a Board Trial Examiner to findLocal 361 guiltyof having violated the 8(b) part of this Actfor having fired and expelled Elmer from membership thereinbecause of actions taken by him for and on behalf of hisemployer which the Union, as a reasonable person,could anddid believe in good faith and for good cause constituted unfairlabor practices against it,his own Union,in violation of the8(a) part of the same Act. Such a finding here would in effectamount to rewarding Elmer for committing or attempting tocommit unfair labor practices against his Union. This is par-ticularly so in the light of the fact thatLocal 361has not inany way attempted to interfere with Elmer's employmentwhich is a condition precedent to a violation of Section8(b)(2) of the Act.Finally as to Section 8(b)(1)(B) i.e.,"to restrain and coerce. (B) an employer in the selection of his representatives forcollective bargaining or adjustment of grievances."No em-ployer has a vested right in having his supervisors be, orremain,members of a union.Unlike theHouston Typograph-icalUnionNo. 87case,above cited,there is in the instantmatter no contractual provision in the collective-bargainingagreement requiring supervisors to be or remain members ofthe contracting union.Unlike theHoustoncase Elmer's re-tention of membership in Local 361 was his ownvoluntarychoice and for his own personal benefit.It was not maintainedin order to remain superintendentfor L & Co.Hence theaction ofLocal361 in expelling and fining Elmer because hecommitted and/or attempted to commit unfair labor prac-tices against his own union for and on behalf of his employercould not in any way coerce or restrain that employer in hisselection or retention of Elmer as his representativefor collec-tive bargainingor for theadjustment of grievances.In fact,logically the loss of his union membership would tend tomake Elmer even more loyal to his employer,if possible, andmore attentive to the employer's interest.Ewell's own testimony confirms this observation when Earltestified as follows:TRIAL EXAMINER:Well, let's do it this way. I under-stand that Elmer is not on the payroll of Langston &Company now.THE WITNESS:At this particular time, yes.TRIAL EXAMINER:When you get some sheet metalwork, will the company reemploy Elmer as a superinten-dent?THE WITNESS:That is correct.He will be the superin-tendent as long as we have sheet metal work.In addition,the above-quoted testimony appears to rebutthe presumption, mentioned heretofore,allegedly arisingfrom the fining or expelling of a supervisor by a union.InLocal UnionNo. 2150 (Western Electric Power Com-pany),192 NLRB No. 16, the Board considered a questionsomewhat akin to that in the instant case and there said:The Trial Examiner concluded that the fining of thesupervisors for crossing a picket line and doing struckwork violated Section 8(b)(1)(B) of the Act. He reasonedthatwhenever the dispute can be characterized as adispute between the employer and the Union rather thanbetween the Union and its members,any union discipli.nary action against a supervisor who may act on behalfof the employer in grievance adjustment is violative ofSection 8(b)(1)(B) of the Act.We agree.In the instant matter the dispute or activities resulting inthe expulsion and fine of Elmer cannot be characterized as"between the employer and the Union"but instead was solelya dispute "between the Union and its members." Hence Local361 had the right under the proviso of Section 8(b)(1), to wit,"provided, that this paragraph shall not impair the right ofa labor organization to prescribe its own rules with respect tothe acquisition or retention of membership therein; ... ," tofine or suspend Elmer on the good-faith belief that he wascommitting or attempting to commit unfair labor practicesagainst his own union and thereby engaging in "dual union-ism."CONCLUSIONS OF LAW1Langston& Co., Inc.is an employer engaged in com-merce within the meaning of Section 2(6) and(7) of the Act.2. Sheet Metal Workers International Association, LocalUnion No.361, is a labor organization within the meaning ofSection 2(5) of the Act.3.Local 361 hasnot engaged in any of the unfair laborpractices alleged in the complaint.[RecommendedOrderomitted from publication.]